DETAILED ACTION
This Office Action is in response to Application filed June 10, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Species 10 directed to the embodiment shown in Fig. 9B of current application, claims 1-5 and 7-16, in the reply filed on April 7, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear how the “center” recited on line 5 can be defined, and whether the limitation “center” implicitly suggests that the claimed hexagonal shape is a regularly hexagonal shape as recited in claim 2, because (a) it is not clear whether the “center” is a geometric center of the hexagonal shape, or a center 
(2) Further regarding claim 1, it is not clear what the phrase “a second lateral side surface … opposing the first lateral side surface in the first alignment direction” recited on lines 18-21 suggests, because when the orientation relationship recited on lines 22-27 of claim 1 is met, the first and second light emitting elements do not have opposing side surfaces since the adjacent side surfaces of the first and second light emitting elements would form an acute angle rather than facing or opposing each other.
Claims 2-5 and 7-16 depend on claim 1, and therefore, claims 2-5 and 7-16 are also indefinite.
(3) Claim 5 recites the limitation "the first group light emitting direction" on line 4.  There is insufficient antecedent basis for this limitation in the claim.
(4) Regarding claim 5, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “an orientation of the hexagonal shape of each of the adjacent light emitting elements is different from the first orientation such that a first side of the hexagonal shape of each of the first group light emitting direction is not o + 60o × N (N is an integer) with respect to the center of the second light emitting element relative to an orientation of the hexagonal shape of the first light emitting element” recited on lines 22-26 of claim 1, which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Teng et al. (US 2014/0209928)
Davis et al. (US 9,911,716)
Li et al. (US 9,780,150)
Oh et al. (US 9,461,277)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        April 16, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815